DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in the instant application and are examined on the merits herein.

Priority
The instant application in a continuation of U.S. Application no. 14/673,549 filed on 03/30/2015 which claims priority to U.S. Provisional Application no. 61/998,947 filed on 07/14/2014. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application no. 61/998,947, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support in the specification for the limitations of claims 1-4 in the instant application. Regarding claims 1 and 2, Application no. ‘947 does not provide support for the specific details of the wings as claimed. Accordingly, claims 1-4 do not receive priority of the application filed on 07/14/2014.
Priority is given to claims 1-4 to prior-filed Application no. 14/673,549 filed on 03/30/2015.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layers of the pad (claim 1 line 2; claim 2 line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36” has been used to designate both a distal edge of the first wing and a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74 (Fig. 12-13, 15, and 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 18, 20, and 22 (para. 0028).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract contains incorrect grammar in the phrase "second wing, which is terminates" (line 6).  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Incorrect grammar in the phrase "second wing, which is terminates" (para. 0012 line 6). 
Incorrect spelling of the word angles as “angels” (para. 0029 line 4). 
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 recites the limitation "the inner side edge and the distal edge forming an angleσ in the drawings and in the specification. In light of the specification, the examiner is treating the angle in the claim as σ.
Further, claim 1 recites the limitation “the second wing shorter having a length that is less than the first wing” (line 13). The examiner believes the addition of the word “shorter” is a drafting error and is treating the claim as though it reads “the second wing having a length that is less than the first wing.”
Claim 2 recites the limitation “wherein a width the first and the second wing” (line 14). The examiner believes that the exclusion of the words “of” and “wing” before and after “the first” is a drafting error and is treating the claim as though it reads “wherein a width of the first wing and the second wing”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    489
    729
    media_image1.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Fig. 1-2 of Hara (JPH0938127A)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent no.  JP/09038127 A to Hara (PTO-892) in view of U.S. Patent no. 5,891,122 A to Coates (PTO-892) and PG. Pub. no. US/2007/0135788 A1 to Damay (PTO-892).
Regarding claim 2, Hara discloses a urine trap for a male (para. 0005 lines 75-77), comprising: a fluid transmissive layer (Fig. 1-2, 2 fluid pervious topsheet), a fluid absorbent layer (Fig. 1, 4 absorbent core), and a fluid impermeable layer (Fig. 1, 3 fluid impervious backsheet) cooperating to form a pad (Fig. 1-3, 1 urine pad), the pad (Fig. 1-3, 1 urine pad) including: a main absorbent region (Fig. 1-2 as annotated above, 101 main absorbent region)  and first (Fig. 1-3, 15 first wing) and second wings (Fig. 1-3, 16 second wing) extending radially from the rounded main absorbent region (Fig. 1-2 as annotated above, 101 main absorbent region)  to define a gap (Fig. 1, 10 gap) therebetween; the first wing (Fig. 1-3, 15 first wing) having an outer side edge (Fig. 1 as annotated above, 108 outer edge), an inner side edge (Fig. 1 as annotated above, 107 inner edge), and a distal edge (Fig. 1-2 as annotated above, 109 distal edge), and such that the first wing (Fig. 1-3, 15 first wing) when folded at an imaginary fold line (Fig. 1-2 as annotated above, 103 first fold) resides completely within an area of the main absorbent region (Fig. 2 showing the folded configuration of 15 first wing within 101 main absorbent region); the second wing (Fig. 1-3, 16 second wing) having an outer side edge (Fig. 1 as annotated above, 105 outer edge), an inner side edge (Fig. 1 as annotated above, 104 inner edge), and a distal edge (Fig. 1-2 as annotated above, 106 distal edge), such that the second wing (Fig. 1-3, 16 second wing) when folded at an imaginary fold line (Fig. 1-2 as annotated above, 102 second fold) resides completely within an area of the main absorbent region (Fig. 2 showing the folded configuration of 16 second wing within 13 absorbent region); wherein a width the of first wing (Fig. 1-3, 15 first wing) and a width of the second wing (Fig. 1-3, 16 second wing) changes in the distal direction between the imaginary fold lines (Fig. 1-2, 103 first fold and 102 second fold) and the respective distal end (Fig. 1-2, 109 distal end of 15 first wing and 106 distal end of 16 second wing).
Hara differs from the instantly claimed invention in that Hara fails to disclose a rounded main absorbent region or that the first and second wings are separated from the main absorbent region by fold lines. However, Hara does disclose a folded configuration that comprises imaginary fold lines in use (Fig. 2 as annotated above - showing the folded configuration where 15 first wing and 16 second wing are folded along 103 first fold and 102 second fold).
Coates teaches a rounded absorbent pad (col. 10 lines 63-67; Fig. 6, 117 rounded pad).
Coates is considered to be analogous to the instantly claimed invention in that Coates teaches an absorbent undergarment for a male patient. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the absorbent region of Hara to be rounded as taught by Coates, because Coates teaches that a rounded absorbent region cups the pubis of a male patient, making the article more efficient and comfortable (see col. 11 lines 9-14).  
Damay teaches wings separated from a main absorbent region by fold lines (Fig. 1, radially extended wings at least partially separated from diamond shaped main absorbent region by fold lines 88-94).
Damay is considered to be analogous to the instantly claimed invention in that Damay teaches an absorbent incontinence article comprising wings. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the folded region of Hara to comprise fold lines as taught by Damay, because Damay teaches that fold lines can be configured to provide a line of increased flexibility which facilitates pivoting or hinging action (see para. 0083 lines 1-9). 
Regarding claim 3, Hara discloses that the distal edges (Fig. 1-2 as annotated above, 109 distal end of 15 first wing and 106 distal end of 16 second wing) of the first wing (Fig. 1-3, 15 first wing) and the second wing (Fig. 1-3, 16 second wing) are not parallel (Fig. 2 as annotated above, 109 and 106 distal edges are not parallel to each other in the folded configuration).
Regarding claim 4, Hara differs from the instant application in that Hara fails to disclose fold lines. However, Hara does disclose a folded configuration that comprises imaginary fold lines in use (Fig. 2 as annotated above - showing the folded configuration where 15 first wing and 16 second wing are folded along 103 first fold and 102 second fold). 
  Damay teaches wings separated from a main absorbent region by fold lines (Fig. 1, radially extended wings at least partially separated from diamond shaped main absorbent region by fold lines 88-94). When utilizing the fold lines of Damay in the folded region of Hara, the fold lines of the first wing and the second wing would not be parallel (see Fig. 2 as annotated above).
The obviousness of modifying Hara by the structural modifications of Damay is recited in the rejection of claim 2 above.  

Allowable Subject Matter
Claim 1 is objected to for minor informalities, but is considered allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The instant application discloses in claim 1 a “first wing having an outer side edge, an inner side edge, and a distal edge, the outer side edge and the distal edge forming an angle α that is substantially 90° and the inner side edge and the distal edge forming an angle β that is substantially 90°” and a “second wing having an outer side edge, an inner side edge, and a distal edge, the outer side edge and the distal edge forming an angle ν that is acute and the inner side edge and the distal edge forming an angle θ that is obtuse.” A similar claim limitation is claimed in the allowable patent of the parent application, U.S. Patent no. 10,588,793. In the prosecution of the parent application, the examiner utilized Nozaki (U.S. Patent no. 6,129,719) to read on two wings of similar shapes, the distal edge of one forming an acute angle with the outer side edge of the other and an obtuse angle with the inner side edge of the other. The applicant amended the claim around Nozaki to read as a urine trap with two wings, one of any shape and the other of a half-parallelogram shape as the second wing of claim 1 of the instant application claims. Claim 1 of the instant application is considered further limiting in that the claim reads as a urine trap with two wings, one of a rectangular shape and the other of a half-parallelogram shape. Coates does not teach a urine trap utilizing wings. Damay teaches an incontinence pad utilizing wings of the same shape. Hara teaches a urine trap utilizing wings of the same shape. The primary reason for allowance of the claim is the configuration of the two wings and their relationship to each other. In the examiner’s opinion, this limitation is not taught nor rendered obvious by the prior art stated or otherwise available to one of ordinary skill in the art before the effective filing date of the instant application, because the unique shape and relationship of the two wings to each other is not known in any analogous art nor is any teaching for utilizing two wings of different shape. Further, this could not be considered an obvious matter of design choice as the applicant has provided sufficient evidence within the specification (para. 0034) that the claimed configuration of the wings is significant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781